Citation Nr: 0212396	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  93-18 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from February 1961 until 
February 1965.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an August 1992 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Waco, Texas, which denied the benefit sought 
on appeal.

This matter was previously before the Board in July 1995 and 
again in February 1999.  In both instances, a remand was 
ordered to accomplish further development.  
The file has now been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The objective evidence does not demonstrate severe 
sinusitis with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  

3.  The objective evidence does not demonstrate that the 
veteran's sinusitis is manifest by three or more 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment.

4.  The objective evidence does not demonstrate that the 
veteran's sinusitis is manifest by more than six non-
incapacitating episodes per year, characterized by headaches, 
pain, and purulent discharge or crusting.



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent sinusitis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6513 (1996), 
and 38 C.F.R. § 4.97, Diagnostic Code 6513 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

The veteran was first granted service connection for 
sinusitis in a February 1965 rating decision.  At that time, 
the RO assigned a noncompensable evaluation, effective 
February 1965.  In July 1992, the veteran contended that his 
sinusitis had worsened such that he was entitled to an 
increased rating.  The RO considered and denied that claim in 
an August 1992 rating decision.  The veteran disagreed with 
that determination and initiated an appeal.  In July 1995, 
the matter came before the Board.  At that time, it was 
determined that further development was necessary prior to 
disposition of the appeal.  Specifically, the RO was 
instructed to schedule the veteran for an ear, nose and 
throat examination at VA.  Such an examination was performed 
in November 1996.  A further examination was conducted in May 
1997.  On the basis of that latter examination, the veteran's 
disability evaluation for sinusitis was increased to 10 
percent disabling in an April 1998 rating decision.  The 
effective date of that increase was July 1992.  

The April 1998 rating decision also involved claims of 
entitlement to increased ratings for duodenitis and residuals 
of a left shoulder injury.  While an April 1998 statement of 
the case contained those two claims, it failed to include the 
veteran's sinusitis claim.  In February 1999, all three 
matters were before the Board.  The Board concluded that the 
RO had erred in not including the sinusitis issue in the 
April 1998 statement of the case.  The Board reasoned that, 
although the veteran was awarded an increase for that 
condition, such increase did not amount to a full grant of 
the benefits requested, and that therefore the sinusitis 
claim was still in appellate status.  Therefore, the Board 
remanded the sinusitis claim, instructing the RO to send the 
veteran a supplemental statement of the case on that issue.  
The duodenitis and left shoulder claims were finally decided 
by the Board in February 1999 and are not the subject of the 
instant appeal.   

Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); See also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

In the present case, the RO included the VCAA provisions in 
the March 2002 supplemental statement of the case.  That 
document also apprised the veteran of the division of 
responsibilities between VA and the claimant in obtaining 
evidence.
Thus, the veteran has been put on notice as to the new 
requirements regarding the duty to assist.  Moreover, the 
Board has reviewed the file, and finds that the requirements 
under the VCAA have been met.  In that regard, the Board 
concludes that the veteran was provided adequate notice as to 
the evidence needed to substantiate his claim, which included 
copies of the rating actions, a statement of the case issued 
in September 1992 and supplemental statements of the case 
issued in May 1993 and March 2002.  Additionally, March 1999 
correspondence to the veteran requested further information 
regarding his treatment providers.  That letter was 
accompanied by multiple copies of VA Form 21, 4142.

Further regarding the VCAA, the Board finds that the RO also 
made satisfactory efforts to ensure that all relevant 
evidence had been associated with the claims file.  For 
example, in December 1996 the RO submitted a research request 
for VA outpatient treatment records dated from August 1993 
through December
1996.  As a result of that query, such records are now 
associated with the claims file, along with further VA 
treatment reports dated December 1980 to February 1990, 
January 1997 to December 1997, and February 1999.  Also of 
record are reports of VA examination dated December 1992, 
November 1996 and May 1997.  Moreover, a January 1998 report 
from King's Daughters Clinics is associated with the claims 
file.  Finally, a transcript of the veteran's November 1992 
personal hearing before the RO is of record.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file, and the veteran has not 
contended, that there are additional relevant records that 
have not yet been obtained.  Therefore, this case is now 
ready for appellate consideration.  

Relevant law and regulations

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The schedular criteria- sinusitis

The veteran filed his claim of entitlement for an increased 
evaluation for sinusitis in July 1992.  During the pendency 
of this appeal, the provisions of 38 C.F.R. § 4.97, 
concerning the evaluation of diseases of the nose and throat, 
were revised, effective October 7, 1996.  The Schedule now 
includes new rating criteria for rating disabilities of the 
nose and throat.  See 61 Fed. Reg. 46,720 (1996).

When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him. Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Provisions of Diagnostic Code 6513 prior to October 7, 1996

Under Diagnostic Code 6513 [chronic maxillary sinusitis], 
effective prior to October 7, 1996, a 50 percent rating is 
warranted for sinusitis, postoperative, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  A 
30 percent rating is warranted for severe sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  A 10 percent rating is warranted for moderate 
sinusitis with discharge or crusting or scabbing, infrequent 
headaches.  A noncompensable evaluation is warranted for X- 
ray manifestations only and mild or occasional symptoms.  38 
C.F.R. § 4.97, Diagnostic Code 6513 (1996).

Provisions of Diagnostic Code 6513 effective from October 7, 
1996

Under Diagnostic Code 6513 [chronic maxillary sinusitis] 
effective October 7, 1996, a 50 percent rating is warranted 
for sinusitis following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
30 percent evaluation is warranted for sinusitis with three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 10 percent rating is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A noncompensable 
evaluation is assigned for sinusitis that is detected by X-
ray only.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97, Diagnostic Code 6513 (2001).

Factual background

In November 1992, the veteran was seen by VA for complaints 
of rhinitis.  No further findings were noted in that 
treatment report.  

Also in November 1992, the veteran offered testimony at a 
personal hearing before the RO.  The veteran stated that his 
last sinus infection occurred 6 months earlier.  He further 
reported that his sinuses drained on a daily basis, and that 
he suffered pain due to his sinus condition.  The pain 
occurred in the nose, under and above his eyes and in his 
forehead.  The veteran stated that he took medication for the 
pain, which did help to relieve his symptoms.  He added that 
he also experienced crusting on a daily basis.  The veteran 
testified that he was unable to breathe through his nose, as 
it got clogged up with sinus drainage.  The veteran said the 
problem was especially severe when he would lie down to 
sleep.  He reported that his sinusitis created sleeping 
difficulties.  He stated that he received treatment for his 
sinuses every 2 to 3 months, depending on the severity of his 
symptoms.  The veteran stated that he used a nasal spray.  He 
further reported that his sinus headaches occurred every day 
and that sometimes the pain was quite severe.  The stated 
that the headaches would make his eyes water.  When asked how 
long his headaches would last, the veteran replied that 
sometimes they were of 30 minutes duration and other times 
they may last for 3.5 hours.  When the headaches were severe, 
the veteran would take his medication and lie down in a quiet 
place.  

The veteran was examined by VA in December 1992.  The veteran 
stated that he had allergic sinusitis and rhinitis off and on 
for many years.  He presented with complaints of nasal 
congestion and frequent inability to breathe through his 
nose.  The veteran also complained of tearing and sneezing.  
He stated that he took Coricidin D and, on occasion, Sinex 
nasal spray.  Upon objective examination, the veteran's nose, 
sinuses, mouth and throat were all found to be normal.  
Moreover, the veteran exhibited no cough, expectoration, 
wheezes, rales or rhonchi.  He had normal excursion/expansion 
of the chest on inspiration and expiration.  He was diagnosed 
with recurrent allergic sinusitis rhinitis.  

Sinus x-rays taken in December 1992 revealed increased 
density projected over the right frontal sinus, compatible 
with sinusitis.  The remaining sinuses were normally aerated 
and there were no air fluid levels.  There was borderline 
thickening of the mucosa of the right maxillary sinus.  The 
impression was sinusitis.  

The veteran was next examined by VA in November 1996.  He 
complained that he had difficulty breathing through his left 
nose since 1963.  He stated that the problem would 
occasionally alternate to the right side.  He also complained 
of sneezing and nasal discharge.  He reported that 
occasionally he would blow white material out of his nose and 
further stated that his ears, nose and throat itched 
perennially.  The veteran stated that he did not take 
medication for his ears, nose and throat, except for the 
over-the-counter drug Coricidin.  He remarked that he did 
take medication for nervousness, which had the effect of 
stopping up his nose and making it dry and uncomfortable.  
The veteran stated that when he mowed lawns, his nose would 
clog and his eyes would become irritated.  He remarked that 
he seemed to be similarly affected by many plants.  
Objectively, the examiner found a 25 percent interference 
with breathing space.  Constant dryness of the nose and 
throat was noted and found to be moderate in severity.  The 
veteran was also noted to have moderately severe headaches, 
all day long, over the forehead since 1963.  There was no 
purulent discharge, pulmonary shortness of breath or 
wheezing.  Diagnoses included allergic rhinitis, moderately 
severe and medicine effects on the nose and throat, producing 
congestion and drying of the mucous membranes.  Sinus films 
were noted to be normal.  The x-ray report stated that no 
definite evidence of an acute process in the sinuses was 
detected.

The veteran was again examined by VA in May 1997.  At that 
time, he complained of nasal obstruction.  He also complained 
of daily headaches that could last from 20 minutes to 6 
hours.  He stated that he had only one sinus infection in the 
past year.  Objectively, the veteran was found to have 
congestion of the turbinates only.  There was no purulent 
discharge and no dyspnea.  The veteran's sinus problem was 
noted to occur on a daily basis.  The diagnosis was allergic 
and/or vasomotor rhinitis.      

Analysis
          
As noted previously, the veteran is presently assigned a 10 
percent rating for sinusitis, pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6513.  This Code Section was amended 
effective October 7, 1996.  The Board has compared the old 
and new versions of the schedular criteria and concludes that 
neither is particularly more favorable to the veteran than 
the other.  Thus, both versions will considered as potential 
bases for an increase in the veteran's disability evaluation 
for sinusitis.

The Board has thoroughly reviewed the evidence of record and, 
for the reasons outlined below, finds that there is no basis 
for an increased rating for sinusitis under either the old or 
new versions of Diagnostic Code 6513.  

At the outset, the Board must again note, as it did at the 
time of the 1999 determination, that the record is replete 
with examples demonstrating the subjective description of 
symptoms by the claimant are exaggerated.  As detailed in the 
1999 determination on pages 4 to 9, his evidentiary 
assertions regarding his left shoulder and duodenitis were 
grossly at odds on many occasions with the objective 
findings.  With regard to this issue, the report of daily 
crusting is demonstrated to be refuted by the clinical 
findings.  Therefore, the Board concludes that his subjective 
complaints are not entitled to probative value unless other 
credible evidence supports them.

Prior to October 7, 1996, in order to be entitled to the 
next-higher disability evaluation of 30 percent under 
Diagnostic Code 6513, the evidence must demonstrate severe 
sinusitis with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  While the older version of the code 
did not define "incapacitating recurrences," the current 
Code defines such a sinus attack as one that requires bed 
rest and treatment by a physician.  In any event, the Board 
finds no credible evidence to support the subjective 
complaints of incapacitating episodes of any variety.  
Further the credible evidence fails to reveal any purulent 
discharge.  Accordingly, a 30 percent rating is not 
appropriate.  The Board acknowledges the veteran's reports of 
daily headaches, but notes that, even assuming they exist, 
they have been characterized by competent medical 
professionals as being "moderately severe" in degree, 
rather than "severe."  The Board further acknowledges the 
veteran's report of daily crusting, made at his personal 
hearing in November 1992.  However, the Board again notes 
that none of the medical treatment records objectively 
confirm the complaints of crusting.  Based on the foregoing, 
the Board concludes that the veteran's overall disability 
picture certainly does not exceed that contemplated by the 
current 10 percent rating under Diagnostic Code 6513, and 
that a higher evaluation is not warranted at this time.  

The Board further finds that the current version of 
Diagnostic Code 6513 fails to serve as a basis for an 
increased evaluation for the veteran's service-connected 
sinusitis.  The present version provides that the next-higher 
30 percent rating is warranted where the evidence 
demonstrates three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  As noted earlier, 
an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  

Here the evidence does not indicate that the veteran 
experiences three or more incapacitating episodes per year of 
sinusitis.  Indeed, at the veteran's May 1997 VA examination, 
he stated that he had experienced only one sinus infection in 
the past year.  No other evidence establishes any sinus 
attacks necessitating bed rest and care by a physician.  
Moreover, while the veteran reports subjectively that he 
experiences daily symptomatology, including daily headaches 
assessed as "moderately severe," objective evidence fails 
to establish purulent discharge or crusting.  Therefore, the 
Board finds that the veteran's overall symptomatology does 
not rise to the level of disability contemplated for a 30 
percent rating under Diagnostic Code 6513 and that his 
sinusitis is more appropriately reflected by the present 10 
percent evaluation.  Moreover, his congestion, dryness of the 
nose and throat, and daily headaches have already been 
accounted for in his present rating assignment.  

The Board has also considered whether any alternate 
Diagnostic Codes would serve as a basis for an increased 
rating.  Diagnostic Code 6522 provides a 30 percent 
evaluation for allergic vasomotor rhinitis, if there is 
evidence of polyps.  Without such evidence, only a 10 percent 
rating is possible.  Here the record does not reveal findings 
of polyps, thus Diagnostic Code 6522 does not allow for an 
increased disability evaluation.  Moreover, the Board finds 
that no other Diagnostic Codes are applicable in the instant 
case.  

In summation, the evidence indicates that the severity of the 
veteran's sinusitis is consistent with his present rating of 
10 percent under Diagnostic Code 6513 and that no higher 
evaluation is justified at this time.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  Accordingly, the veteran's claim for an increased 
evaluation for sinusitis is denied. 

Finally, the Board notes that the rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the disability.  The Board finds that in 
this case, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, it has not been shown 
that the veteran's sinusitis has resulted in frequent 
hospitalizations or caused a marked interference with 
employment.  The Board is therefore not required to refer 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The schedular criteria not having been met, the claim for an 
increased disability rating for sinusitis is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

